Order entered October 29, 1969, granting temporary alimony and counsel fees modified on the law and the facts by reducing the alimony to $250 per week and the counsel fee to $2,500, and as so modified affirmed, without costs and without disbursements. We find that the evidence submitted on this motion is inadequate to support the determination that the defendant enjoyed an income far in excess of his reported income. On the showing made we find the amounts above set out to be in accord with the proof. We recognize that the proof on the trial may be more ample and, if so, could warrant a different disposition, as to which we express no opinion whatever. Should either party feel aggrieved, the remedy is to seek an early trial (Orenstein v. Orenstein, 24 A D 2d 753). Concur — Capozzoli, J. P., Markewich, Steuer and Maeken, JJ.